Case 6:20-cv-01988-MK Document1 Filed 11/17/20 Page1of4

Michael G. Smith, OSB No. 970971

The Gatti Law Firm

235 Front Street SE, Ste. 200

Salem, OR 97301

Phone: (503) 363-3443 or (800) 289-3443
Fax: (503) 371-2482

E-mail: msmith@gattilaw.com

 

Attorney for Plaintiff
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF OREGON

EUGENE DIVISION

Case No:
EUGENE BILSON,

Plaintiff,
COMPLAINT TO FORECLOSE

v.
UNITED STATES DEPARTMENT OF THE

TREASURY; and, CENTERS FOR
MEDICARE & MEDICAID SERVICES,

Defendants.

 

 

STATUTORY MEDICARE LIEN, FOR
TAKING PROPERTY WITHOUT DUE
PROCESS, AND FOR ATTORNEY FEES

 

JURISDICTION & VENUE

This Court has original jurisdiction under 28 U.S.C. 1441 (a) in that this action involves

federal question jurisdiction.
Hf

if

Page 1 - COMPLAINT TO FORECLOSE STATUTORY MEDICARE LIEN, FOR TAKING
PROPERTY WITHOUT DUE PROCESS, AND FOR ATTORNEY FEES

 
Case 6:20-cv-01988-MK Document1 Filed 11/17/20 Page 2 of 4

COMES NOW, Eugene Bilson who, for causes of action against the United States
Department of the Treasury, Centers for Medicare & Medicaid Services, and / or unknown other

governmental entities, allege as follows:

1.

Eugene Bilson was and is a resident and domiciliary of the State of Oregon who, at all

times material herein, was the beneficiary and recipient of Medicare medical benefits.
2.

On or about the 10" day of July, 2018, Eugene Bilson was involved in a motor vehicle
collision which caused him bodily injury and which required him to receive reasonable and
necessary medical treatment and to incur medical expenses, some of which were paid for by his
Medicare coverage.

3.

Eugene Bilson settled his personal injury and underinsured motorist claims and
reimbursed the Centers for Medicare & Medicaid Services (“CMS”) for the lien it claimed at the
time in the sum of $22,339.65. The lien amount was reduced by proportionate attorney fees of
one-third ($7,446.55), as well as proportionate costs ($62.11), and CMS was paid a total of
$14,830.99.

4,

CMS and the United States Department of the Treasury claim that Eugene Bilson is
indebted to it and / or them for a principal balance of $5,925.23, plus accrued interest in the
amount of $303.66.
if
Hit
Mt

Page 2 - COMPLAINT TO FORECLOSE STATUTORY MEDICARE LIEN, FOR TAKING
PROPERTY WITHOUT DUE PROCESS, AND FOR ATTORNEY FEES
Case 6:20-cv-01988-MK Document1 Filed 11/17/20 Page 3 of 4

5.

There is no debt owed to the Centers for Medicare & Medicaid Services or the United

States Department of the Treasury. The Medicare lien was paid in full.
6.

Plaintiff disputes the debt asserted by CMS and the United States Department of the
Treasury and he demands strict proof of it.

7.

Plaintiff disputes that $20,756.22 was ever owed to CMS and he demands strict proof of
the claim.

8.

Defendants’ actions constitute the taking of property without due process in violation of
the 5"" Amendment of the United States Constitution. Plaintiff prays for a declaration that he
owes no debt to the United States Department of the Treasury and / or Centers for Medicare &
Medicaid Services.

9.

Plaintiff prays for the foreclosure of the lien asserted by CMS against his personal injury
and underinsured motorist cases.

10.

Plaintiff is entitled to an award of attorney fees by law and statute, including the Equal
Access to Justice Act and 42 USC § 1988.

WHEREFORE, Plaintiff prays for a judgment as follows:

(a) For foreclosure of the lien and claim asserted against him by the United States
Department of the Treasury and Centers for Medicare & Medicaid Services;
(b) For a declaration and / or judgment that any and all liens have been satisfied;

(c) For a determination that $20,756.22 was not owed to CMS;

Page 3 - COMPLAINT TO FORECLOSE STATUTORY MEDICARE LIEN, FOR TAKING
PROPERTY WITHOUT DUE PROCESS, AND FOR ATTORNEY FEES
Case 6:20-cv-01988-MK Document1 Filed 11/17/20 Page 4of4

(d) For Plaintiffs attorney fees provided by law; and,
(e) For such other and further relief at law and in equity to which Plaintiff may show

himself to be justly entitled.

DATED this /5 A of [reba 2020.

THE GATTI LAW FIRM

By: ==

ietfael G_Sthith, OSB No. 970971
Of Attorneys for Plaintiff
235 Front Street SE, Suite 200

Salem, OR 97301
Tel: (503) 363-3443
Fax: (503) 371-2482

Email: msmith@gattilaw.com

Page 4 - COMPLAINT TO FORECLOSE STATUTORY MEDICARE LIEN, FOR TAKING
PROPERTY WITHOUT DUE PROCESS, AND FOR ATTORNEY FEES
